706 So. 2d 942 (1998)
Thomas DUNKIN, Appellant,
v.
STATE of Florida, Appellee.
No. 95-04505.
District Court of Appeal of Florida, Second District.
March 4, 1998.
*943 James Marion Moorman, Public Defender, and Robert D. Rosen, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Dale E. Tarpley, Assistant Attorney General, Tampa, for Appellee.
FRANK, Judge.
Thomas Dunkin has challenged the trial court's revocation of his probation on several grounds. We have reviewed the tortured procedural history of these revocation proceedings and have concluded that the trial court properly revoked Dunkin's probation for violation of conditions 1, 2 and 3. The written order, however, does not conform to the oral pronouncement. We remand this case for correction of the written order. See Narvaez v. State, 674 So. 2d 868 (Fla. 2d DCA 1996). Mr. Dunkin need not be present. See Boggs v. State, 557 So. 2d 203 (Fla. 2d DCA 1990).
PARKER, C.J., and THREADGILL, J., concur.